896 F.2d 436
Roulette BLAIR, Petitioner-Appellee,v.Daniel J. McCARTHY, et al., Respondents-Appellants.
No. 87-6690.
United States Court of Appeals,Ninth Circuit.
Feb. 27, 1990.

Before FARRIS, POOLE and FERGUSON, Circuit Judges.

ORDER

1
The opinion, 881 F.2d 602 (9th Cir.1989), is amended as follows:


2
The first full paragraph of the second column at 881 F.2d 603 (beginning with "This court has expressly recognized ...") is amended to read:


3
It is well-established that an allegation of a mere technical violation of state law, by itself, does not support a claim for federal habeas relief.  See Engle v. Isaac, 456 U.S. 107, 121 n. 21, 102 S.Ct. 1558, 1568, 71 L.Ed.2d 783 (1982);  Wayne v. Raines, 690 F.2d 685, 687 (9th Cir.1982), cert. denied, 464 U.S. 914, 104 S.Ct. 275, 78 L.Ed.2d 256 (1983).  This circuit has held, however, that when a defendant has not been informed of a penal consequence of his guilty plea in violation of state law and the defendant shows that "he was prejudiced or his rights were affected by the omission by the state trial judge," he may obtain federal collateral relief.  Wayne, 690 F.2d at 687.


4
Circuit Judge POOLE does not concur in the amendment.